Title: To John Adams from United States House of Representatives, 27 July 1790
From: United States House of Representatives
To: Adams, John


				
					Mr. President:
					July 27, 1790
				
				The House of Representatives have agreed to some amendments of

the Senate to the bill, entitled “An act making provision for the debt of the United States,” and have agreed to others with amendments; in which amendments to the amendments, they desire the concurrence of the Senate;The Speaker of the House of Representatives having signed two enrolled resolves, I am directed to bring them to the Senate for the signature of the Vice President.
				
					
				
				
			